     Case 3:20-cv-01819-DMS-WVG Document 1 Filed 09/15/20 PageID.1 Page 1 of 18



1     KAZEROUNI LAW GROUP, APC
      Yana A. Hart, Esq. (SBN: 306499)
2
      yana@kazlg.com
3     2221 Camino Del Rio South, Suite 101
      San Diego, CA 92108
4
      Telephone: (619) 233-7770
5     Facsimile: (619) 297-1022
6
      Attorneys for Plaintiff
7     Jaime Carranza
8
9
10
                              UNITED STATES DISTRICT COURT
11                          SOUTHERN DISTRICT OF CALIFORNIA
12
           JAIME CARRANZA, individually               Case No.: '20CV1819 JM WVG
13         and on behalf of all others similarly
14         situated,                                  CLASS ACTION

15                        Plaintiff,                  COMPLAINT FOR DAMAGES
16                                                    AND INJUNCTIVE RELIEF
           v.                                         PURSUANT TO THE
17                                                    TELEPHONE CONSUMER
18         THE TERMINIX                               PROTECTION ACT, 47 U.S.C. §
           INTERNATIONAL COMPANY                      227 ET SEQ.
19         LIMITED PARTNERSHIP,
20                                                    Jury Trial Demanded
                         Defendant.
21
22
23
24                                        INTRODUCTION
25    1.        Jaime Carranza (“Plaintiff”) individually and on behalf of the proposed Class
26              defined below, brings this class action lawsuit for damages resulting from the
27              unlawful actions of Defendant The Terminix International Company Limited
28              Partnership (“Terminix” or “Defendant”). Defendant negligently, knowingly,
      CLASS ACTION COMPLAINT                                                           PAGE 1
     Case 3:20-cv-01819-DMS-WVG Document 1 Filed 09/15/20 PageID.2 Page 2 of 18



1          and/or willfully placed unsolicited automated text messages to Plaintiff’s
2          cellular phone in violation of the Telephone Consumer Protection Act, 47
3          U.S.C. § 227, et seq. (the “TCPA”). Plaintiff alleges as follows upon personal
4          knowledge as to himself and his own experiences and, as to all other matters,
5          upon information and belief including due investigation conducted by his
6          attorneys
7     2.   This case is brought to enforce the consumer privacy provisions afforded by
8          the TCPA, a federal law that was designed to curtail abusive telemarketing
9          practices precisely like those described herein.
10    3.   Defendant has violated 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
11         64.1200(a)(2) by using an automatic telephone dialing system (“ATDS”) to
12         bombard consumers’ mobile phones with non-emergency advertising and
13         marketing text messages without prior express written consent.
14                                JURISDICTION & VENUE
15    4.   This Court has federal question jurisdiction because this case arises out of
16         violation of federal law: TCPA, 47 U.S.C. § 227 et seq.
17    5.   Because Defendant conducts business within the State of California, personal
18         jurisdiction is established. In addition, Defendant intentionally and voluntarily
19         directed its text messages to Plaintiff, a California resident, and this action
20         arises from this contact with the forum.
21    6.   Venue is proper pursuant to 28 U.S.C. § 1391 for the following reasons (i)
22         Plaintiff resides in the County of San Diego, State of California, which is
23         within this judicial district; (ii) the conduct complained herein occurred within
24         this judicial district; and (iii) Defendant conducted business within this judicial
25         district at all times relevant.
26                               PARTIES & DEFINITIONS
27    7.   Plaintiff is, and at all times mentioned herein was, a natural person residing in
28         the County of San Diego, in the State of California.
      CLASS ACTION COMPLAINT                                                           PAGE 2
     Case 3:20-cv-01819-DMS-WVG Document 1 Filed 09/15/20 PageID.3 Page 3 of 18



1     8.    Defendant is, and at all times mentioned herein, was a Delaware limited
2           partnership headquartered in Memphis, TN. Defendant is authorized to and
3           regularly conducts business within the State of California.
4     9.    Defendant is, and at all times mentioned herein was, a “person” as defined by
5           47 U.S.C. §153 (39).
6                                     TCPA BACKGROUND
7     10.   In 1991, Congress enacted the TCPA to regulate the explosive growth of the
8           telemarketing industry.
9     11.   The TCPA was designed to prevent calls and messages like the one described
10          within this complaint, and to protect the privacy of citizens like Plaintiff.
11          “Voluminous consumer complaints about abuses of telephone technology –
12          for example, computerized calls dispatched to private homes – prompted
13          Congress to pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740,
14          744 (2012).
15    12.   In enacting the TCPA, Congress intended to give consumers a choice as to
16          how creditors and telemarketers may call them, and made specific findings that
17          “[t]echnologies that might allow consumers to avoid receiving such calls are
18          not universally available, are costly, are unlikely to be enforced, or place an
19          inordinate burden on the consumer.” TCPA, Pub.L. No. 102-243, § 11.
20          Toward this end, Congress found that:
21                 Banning such automated or prerecorded telephone calls to
22                 the home, except when the receiving party consents to
23                 receiving the call or when such calls are necessary in an
24                 emergency situation affecting the health and safety of the
25                 consumer, is the only effective means of protecting
26                 telephone consumers from this nuisance and privacy
27                 invasion.
28

      CLASS ACTION COMPLAINT                                                        PAGE 3
     Case 3:20-cv-01819-DMS-WVG Document 1 Filed 09/15/20 PageID.4 Page 4 of 18



1     Id. at § 12; see also, Martin v. Leading Edge Recovery Solutions, LLC, 2012 WL
2     3292838, at *4 (N.D. Ill. Aug. 10, 2012) (citing Congressional finding on TCPA’s
3     purpose).
4     13.   Congress also specifically found that “the evidence presented to the Congress
5           indicates that automated or prerecorded calls are a nuisance and an invasion of
6           privacy, regardless of the type of call […].” Id. At §§ 12-13; see also, Mims,
7           132 S. Ct. at 744.
8     14.   As Judge Easterbrook of the Seventh Circuit explained in a TCPA case
9           regarding calls to a non-debtor similar to this one:
10                 The Telephone Consumer Protection Act […] is well
11                 known for its provisions limiting junk-fax transmissions.
12                 A less litigated part of the Act curtails the use of automated
13                 dialers and prerecorded messages to cell phones, whose
14                 subscribers often are billed by the minute as soon as the
15                 call is answered – and routing a call to voicemail counts as
16                 answering the call. An automated call to a landline phone
17                 can be an annoyance; an automated call to a cell phone
18                 adds expense to annoyance.
19    Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).
20    15.   The TCPA makes it “unlawful for any person within the United States . . . to
21          make any call (other than a call made for emergency purposes or made with
22          the prior express consent of the called party) using any automatic telephone
23          dialing system or an artificial or prerecorded voice . . . to any telephone number
24          assigned to a paging service, cellular telephone service, specialized mobile
25          radio service, or other radio common carrier service, or any service for which
26          the called party is charged for the call . . . .” 47 U.S.C. § 227(b)(1)(A)(iii).
27
28

      CLASS ACTION COMPLAINT                                                            PAGE 4
     Case 3:20-cv-01819-DMS-WVG Document 1 Filed 09/15/20 PageID.5 Page 5 of 18



1     16.   Text messages are calls and are subject to the TCPA. See, e.g., Campbell-
2           Ewald Co. v. Gomez, 136 S. Ct. 663, 666 (2016); Satterfield v. Simon &
3           Schuster, Inc., 569 F.3d 946, 954 (9th Cir. 2009).
4     17.   47 C.F.R. § 64.1200(a)(2) additionally states, with respect to advertisement
5           and telemarketing calls—of which Defendant’s texts to Plaintiff are—that
6           “[n]o person or entity may . . . [i]nitiate or cause to be initiated, any telephone
7           call that includes or introduces an advertisement or constitutes telemarketing,
8           using an automatic telephone dialing system or an artificial or prerecorded
9           voice, to any of the lines or telephone numbers described in paragraphs
10          (a)(1)(i) through (iii) of this section, other than a call made with the prior
11          express written consent of the called party . . . .”
12    18.   47 C.F.R. § 64.1200(f)(8) defines “prior express written consent” as “an
13          agreement, in writing, bearing the signature of the person called that clearly
14          authorizes the seller to deliver or cause to be delivered to the person called
15          advertisements or telemarketing messages using an automatic telephone
16          dialing system or an artificial or prerecorded voice, and the telephone number
17          to which the signatory authorizes such advertisements or telemarketing
18          messages to be delivered.”
19    19.   To state a claim for a violation of the TCPA, a plaintiff must only show that
20          he or she received a call made using an ATDS or featuring a prerecorded voice;
21          consent is an affirmative defense to liability under the TCPA. See Meyer v.
22          Portfolio Recovery Assocs., LLC, 707 F.3d 1036, 1042 (9th Cir. 2012) (finding
23          Defendant “did not show a single instance where express consent was given
24          before the call was placed.”)
25    20.   The TCPA provides for damages in the amount of $500 for each negligent
26          violation and $1,500 for each knowing violation. See 47 U.S.C. § 227(b)(3).
27
28    //

      CLASS ACTION COMPLAINT                                                            PAGE 5
     Case 3:20-cv-01819-DMS-WVG Document 1 Filed 09/15/20 PageID.6 Page 6 of 18



1                                             FACTS
2     21.   Plaintiff is, and has been at all times relevant to this action, the regular and sole
3           user of his cellular telephone number—(760) 315-XXXX.
4     22.   Plaintiff is not a customer of Defendant, nor has Plaintiff ever done business
5           with Defendant.
6     23.   Nonetheless, on or about February 8, 2019, at approximately 9:59AM,
7           Defendant sent an automated text message to Plaintiff’s cellular telephone
8           number from the number 626-705-8944 regarding its services.
9     24.   On or about February 11, 2019, at approximately 8:15AM, Defendant sent
10          another automated text message to Plaintiff’s cellular telephone number from
11          the number 626-705-8944.
12    25.   On or about April 19, 2019, at approximately 11:43AM, Defendant sent an
13          automated text message to Plaintiff’s cellular telephone number from the
14          number 626-705-8944.
15    26.   On or about April 22, 2019, at approximately 7:30AM, Defendant sent yet
16          another automated text message to Plaintiff’s cellular telephone number from
17          the number 626-705-8944.
18    27.   Most messages were in a similar format, appeared to be automated stating
19          “Good morning it’s mike from Terminix, I wanted you to know that I will be
20          at your house [day of the week and time frame].”
21    28.   A true and correct copy of the text messages sent by Defendant is reproduced
22          below:
23
24
25
26
27
28

      CLASS ACTION COMPLAINT                                                             PAGE 6
     Case 3:20-cv-01819-DMS-WVG Document 1 Filed 09/15/20 PageID.7 Page 7 of 18



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
      29.   Plaintiff did not give Defendant prior express written consent to send text
26
            messages to his cellular telephone number by using an automatic telephone
27
            dialing system.
28

      CLASS ACTION COMPLAINT                                                    PAGE 7
     Case 3:20-cv-01819-DMS-WVG Document 1 Filed 09/15/20 PageID.8 Page 8 of 18



1     30.   The text messages Defendant sent to Plaintiff consisted of pre-written
2           templates of impersonal text and was identical to text messages Defendant sent
3           to other consumers.
4     31.   Sometime in 2019, Plaintiff notified Defendant that Defendant is contacting
5           the wrong person.
6     32.   On June 12, 2020, Plaintiff also called Defendant to understand how Defendant
7           obtained Plaintiff’s information because Plaintiff received an email from
8           Defendant pertaining to services.
9     33.   Feeling frustrated with the messages, and emails for an inspection of someone
10          else’s house, Plaintiff inquired why he is getting the calls, messages and
11          emails, and asked how Defendant obtained his information.
12    34.   After spending almost two hours (100 minutes) on the line with different
13          representatives, and speaking with someone who identified herself as a
14          “manager” and could not provide any information of how Defendant obtained
15          Plaintiff’s number and emailed, the manager for Defendant confirmed that
16          Plaintiff will “not be contacted in the future” by Defendant.
17    35.   Plaintiff asked that Defendant confirms this in writing, but instead of an actual
18          confirmation, received a generic email stating that this is to confirm that you
19          called us.
20    36.   Sometime between June 12-15, 2020 Plaintiff also submitted an online form
21          on Defendant’s website, to similarly advise Defendant to discontinue receiving
22          emails and calls from Defendant.
23    37.   Nevertheless, on August 7, 2020, Plaintiff received yet another automated
24          message from Defendant from a short code 710-96:
25
26
27
28

      CLASS ACTION COMPLAINT                                                          PAGE 8
     Case 3:20-cv-01819-DMS-WVG Document 1 Filed 09/15/20 PageID.9 Page 9 of 18



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15    38.   Plaintiff did not seek service with the Defendant, and was annoyed from
16          continuance messages Defendant was sending.
17    39.   The language in the messages was automatically generated and inputted into
18          pre-written text template without any actual human intervention in the drafting
19          or sending of the messages; the same exact messages were sent to thousands
20          of other consumers.
21    40.   The telephone system Defendant used to send the message constitutes an
22          ATDS as defined by 47 U.S.C. § 227(a)(1).
23    41.   Upon information and good faith belief, and in light of the nature and character
24          of the text messages at issue—standardized, impersonal, and consistent in
25          structure and format—the advertisement and marketing text messages at issue
26          were sent by using “equipment which has the capacity—(1) to store numbers
27          to be called or (2) to produce numbers to be called, using a random or
28          sequential number generator—and to dial such numbers automatically (even if

      CLASS ACTION COMPLAINT                                                         PAGE 9
     Case 3:20-cv-01819-DMS-WVG Document 1 Filed 09/15/20 PageID.10 Page 10 of 18



1            the system must be turned on or triggered by a person).” Marks v. Crunch San
2            Diego, LLC, 904 F.3d 1041, 1053 (9th Cir. 2018).
3      42.   Upon information and belief, no human directed the text messages to
4            Plaintiff’s number.
5      43.   In addition, upon information and belief, the hardware and software
6            combination utilized by Defendant has the capacity to store and dial
7            sequentially generated numbers, randomly generated numbers or numbers
8            from a database of numbers.
9      44.   Defendant did not have Plaintiff’s prior express consent to place automated
10           text messages to Plaintiff on his cellular telephone.
11     45.   Receipt of Defendant’s unauthorized message drained Plaintiff’s phone battery
12           and caused Plaintiff additional electricity expenses and wear and tear on his
13           phone and battery.
14     46.   Defendant did not place the text messages for an emergency purpose.
15     47.   Through the aforementioned conduct, Defendant violated 47 U.S.C. §
16           227(b)(1)(A)(iii).
17                                             STANDING
18     48.   Standing is proper under Article III of the Constitution of the United States of
19           America because Plaintiff’s claims state: (a) a valid injury in fact; (b) which is
20           traceable to the conduct of Defendant; and (c) is likely to be redressed by a
21           favorable judicial decision. See, Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 1547
22           (2016); Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992).
23           The “Injury In Fact” Prong
24     49.   Plaintiff’s injury in fact must be both “concrete” and “particularized” in order
25           to satisfy the requirements of Article III of the Constitution, as articulated in
26           Spokeo. Spokeo, 136 S.Ct. at 1547.
27     50.   For an injury to be “concrete” it must be a de facto injury, meaning that it
28           actually exists. Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638

       CLASS ACTION COMPLAINT                                                          PAGE 10
     Case 3:20-cv-01819-DMS-WVG Document 1 Filed 09/15/20 PageID.11 Page 11 of 18



1            (7th Cir. 2012). In this case, Defendant sent multiple text messages to
2            Plaintiff’s cellular telephone, using an ATDS. Such text messages are a
3            nuisance, an invasion of privacy, and an expense to Plaintiff. All three of these
4            injuries are concrete and de facto.
5      51.   For an injury to be “particularized” means that the injury must “affect the
6            Plaintiff in a personal and individual way.” Spokeo, Inc., 136 S.Ct. at 1543.
7            In this case, Defendant invaded Plaintiff’s privacy and peace by texting his
8            cellular telephone, and did this with the use of an ATDS. Furthermore,
9            Plaintiff was distracted and annoyed by having to take time, opening and
10           reading the text message. All of these injuries are particularized and specific
11           to Plaintiff, and will be the same injuries suffered by each member of the
12           putative class.
13           The “Traceable to the Conduct of Defendant” Prong
14     52.   The second prong required to establish standing at the pleadings phase is that
15           Plaintiff must allege facts to show that its injuries are traceable to the conduct
16           of Defendant.
17     53.   The above text messages were directly and explicitly linked to Defendant. The
18           number from which the texts were sent belongs to Defendant. These text
19           messages are the sole source of Plaintiff’s and the Class’s injuries. Therefore,
20           Plaintiff has illustrated facts that show that his injuries are traceable to the
21           conduct of Defendant.
22           The “Injury is Likely to be Redressed by a Favorable Judicial Opinion”
23           Prong
24     54.   The third prong to establish standing at the pleadings phase requires Plaintiff
25           to allege facts to show that the injury is likely to be redressed by a favorable
26           judicial opinion.
27     55.   In the present case, Plaintiff’s Prayers for Relief include a request for damages
28           for each text messages made by Defendant, as authorized by statute in 47

       CLASS ACTION COMPLAINT                                                          PAGE 11
     Case 3:20-cv-01819-DMS-WVG Document 1 Filed 09/15/20 PageID.12 Page 12 of 18



1            U.S.C. § 227. The statutory damages were set by Congress and specifically
2            redress the financial damages suffered by Plaintiff and the members of the
3            putative class.
4      56.   Because all standing requirements of Article III of the U.S. Constitution have
5            been met, Plaintiff has standing to sue Defendant on the stated claims.
6
7                                CLASS ACTION ALLEGATIONS
8      57.   Plaintiff brings this action under Federal Rule of Civil Procedure 23, and as a
9            representative of the following class:
10
                    All persons throughout the United States (1) to whom
11                  Defendant delivered, or caused to be delivered, a text
                    message, (2) directed to a number assigned to a cellular
12
                    telephone service, (3) by using an automatic telephone
13                  dialing system, (4) within four years preceding the date of
                    this complaint through the date of class certification.
14
15
       58.   Excluded from the class are Defendant, its officers and directors, members of
16
             their immediate families and their legal representatives, heirs, successors, or
17
             assigns, and any entity in which Defendant has or had a controlling interest.
18
       59.   Plaintiff reserves the right to redefine the classes and to add subclasses as
19
             appropriate based on discovery and specific theories of liability.
20
       60.   Numerosity: Upon information and belief, the members of the class are so
21
             numerous that joinder of all of them is impracticable.
22
       61.   The exact number of the members of the class is unknown to Plaintiff at this
23
             time, and can (and will) be determined through appropriate discovery.
24
             However, given that, on information and belief, Defendant texted thousands
25
             of class members nationwide during the class period, it is reasonable to
26
             presume that the members of the Class are so numerous that joinder of all
27
28

       CLASS ACTION COMPLAINT                                                          PAGE 12
     Case 3:20-cv-01819-DMS-WVG Document 1 Filed 09/15/20 PageID.13 Page 13 of 18



1            members is impracticable. The disposition of the claims in a class action will
2            provide substantial benefits to the parties and the Court.
3      62.   Ascertainability: The members of the class are ascertainable because the class
4            is defined by reference to objective criteria.
5      63.   In addition, the members of the class are identifiable in that, upon information
6            and belief, their cellular telephone numbers, names and addresses can be
7            identified in business records maintained by Defendant and by third parties.
8      64.   Typicality: Plaintiff’s claims are typical of the claims of the members of the
9            class. Plaintiff has had to suffer the burden of receiving text messages to his
10           cellular telephone from an ATDS. Thus, his injuries are typical to Class
11           Members. As it did for all members of the class, Defendant used an ATDS to
12           deliver text messages to Plaintiff’s cellular telephone number.
13     65.   Plaintiff’s claims, and the claims of the members of the class, originate from
14           the same conduct, practice and procedure on the part of Defendant.
15     66.   Plaintiff’s claims are based on the same theories, as are the claims of the
16           members of the class.
17     67.   Plaintiff and Class Members were harmed by the acts of Defendant in at least
18           the following ways: Defendant harassed Plaintiff and Class Members by
19           illegally texting their cellular phones using an ATDS. Plaintiff and the Class
20           were damaged thereby.
21     68.   Adequacy: Plaintiff is qualified to, and will fairly and adequately protect the
22           interests of the members of the class with whom he is similarly situated, as
23           demonstrated herein. Plaintiff acknowledges that he has an obligation to make
24           known to the Court any relationships, conflicts, or differences with any Class
25           Member.
26     69.   Plaintiff’s interests in this matter are not directly or irrevocably antagonistic to
27           the interests of the members of the class.
28     70.   Plaintiff will vigorously pursue the claims of the members of the class.

       CLASS ACTION COMPLAINT                                                           PAGE 13
     Case 3:20-cv-01819-DMS-WVG Document 1 Filed 09/15/20 PageID.14 Page 14 of 18



1      71.   Plaintiff has retained counsel experienced and competent in class action
2            litigation. Plaintiff’s attorneys, the proposed class counsel, are versed in the
3            rules governing class action discovery, certification, and settlement. In
4            addition, the proposed class counsel is experienced in handling clams
5            involving consumer actions and violations of the TCPA.
6      72.   Plaintiff’s counsel will vigorously pursue this matter.
7      73.   Plaintiff’s counsel will assert, protect and otherwise represent the members of
8            the class.
9      74.   Plaintiff has incurred, and throughout the duration of this action, will continue
10           to incur costs and attorneys’ fees that have been, are, and will be, necessarily
11           expended for the prosecution of this action for the substantial benefit of each
12           Class Member.
13     75.   Predominance: The questions of law and fact common to the members of the
14           class predominate over questions that may affect individual members of the
15           class. The elements of the legal claims brought by Plaintiff and Class Members
16           are capable of proof at trial through evidence that is common to the Class rather
17           than individual to its members.
18     76.   Commonality: There are common questions of law and fact as to all members
19           of the Class, including but not limited to the following:
20           a.     What is Defendant’s conduct, pattern, and practice as it pertains to
21           delivering advertisement and telemarketing text messages;
22           b.     Whether, within the statutory period, Defendant used an ATDS as
23           defined by the TCPA to send text messages to Class Members;
24           c.     Whether Defendant’s conduct violated the TCPA;
25           d.     Whether Defendant should be enjoined from engaging in such conduct
26           in the future; and
27           e.     The availability of statutory penalties.
28     77.   Superiority: A class action is superior to all other available methods for the fair

       CLASS ACTION COMPLAINT                                                          PAGE 14
     Case 3:20-cv-01819-DMS-WVG Document 1 Filed 09/15/20 PageID.15 Page 15 of 18



1            and efficient adjudication of this matter because:
2               • If brought and prosecuted individually, the claims of the members of
3                   the class would require proof of the same material and substantive facts.
4               • The pursuit of separate actions by individual members of the class
5                   would, as a practical matter, be dispositive of the interests of other
6                   members of the class, and could substantially impair or impede their
7                   ability to protect their interests.
8               • The pursuit of separate actions by individual members of the class could
9                   create a risk of inconsistent or varying adjudications, which might
10                  establish incompatible standards of conduct for Defendant.
11              • These varying adjudications and incompatible standards of conduct, in
12                  connection with presentation of the same essential facts, proof, and
13                  legal theories, could also create and allow the existence of inconsistent
14                  and incompatible rights within the class.
15              • The damages suffered by each individual member of the class may be
16                  relatively modest, thus, the expense and burden to litigate each of their
17                  claims individually make it difficult for the members of the class to
18                  redress the wrongs done to them.
19              • Absent a class action, most Class Members would likely find the cost
20                  of litigating their claims prohibitively high and would therefore have
21                  no effective remedy at law.
22              • The pursuit of Plaintiff’s claims, and the claims of the members of the
23                  class, in one forum will achieve efficiency and promote judicial
24                  economy.
25              • There will be little difficulty in the management of this action as a class
26                  action.
27     78.   Defendant has acted or refused to act on grounds generally applicable to the
28           members of the class, making final declaratory or injunctive relief appropriate.

       CLASS ACTION COMPLAINT                                                        PAGE 15
     Case 3:20-cv-01819-DMS-WVG Document 1 Filed 09/15/20 PageID.16 Page 16 of 18



1      79.   Plaintiff and the Class Members have all suffered and will continue to suffer
2            harm and damages as a result of Defendant’s unlawful conduct.
3      80.   This suit seeks only damages and injunctive relief for recovery of economic
4            injury on behalf of Class Members and it expressly is not intended to request
5            any recovery for personal injury and claims related thereto.
6                                    FIRST CAUSE OF ACTION:
7                      VIOLATIONS OF THE TELEPHONE CONSUMER
8                        PROTECTION ACT 47 U.S.C. § 227 (b)(1)(A)(iii)
9                            (On behalf of Plaintiff and the TCPA Class)
10     81.   Plaintiff incorporates herein all preceding factual allegations.
11     82.   Defendant and/or its agents placed unsolicited text messages to Plaintiff’s
12           cellular telephone and the other members of the TCPA Class using an ATDS.
13     83.   Defendant made these text messages en masse without the consent of Plaintiff
14           and the other members of the TCPA Class.
15     84.   Defendant’s conduct was negligent, or willful or knowing.
16     85.   Defendant has, therefore, violated 47 U.S.C. § 227(b)(1). As a result of
17           Defendant’s conduct, Plaintiff and the other members of the TCPA Class are
18           each entitled to a minimum of $500 in damages, and up to $1,500 in damages,
19           for each violation.
20     86.   Plaintiff and members of the putative TCPA class are also entitled to and do
21           seek injunctive relief prohibiting Defendant and/or its affiliates, agents, and/or
22           other persons or entities acting on Defendant’s behalf from violating the
23           TCPA, 47 U.S.C. § 227, by sending texts, except for emergency purposes, to
24           any cellular telephone numbers using an ATDS in the future.
25     87.   Defendant violated 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
26           64.1200(a)(2) by utilizing an ATDS to make advertising and marketing texts
27           to Plaintiff’s cellular telephone number without prior express written consent.
28     88.   As a result of Defendant’s violations of 47 U.S.C. § 227(b)(1)(A)(iii) and 47

       CLASS ACTION COMPLAINT                                                          PAGE 16
     Case 3:20-cv-01819-DMS-WVG Document 1 Filed 09/15/20 PageID.17 Page 17 of 18



1           C.F.R. § 64.1200(a)(2), Plaintiff, and the members of the class, are entitled to
2           damages in an amount to be proven at trial.
3                                     PRAYER FOR RELIEF
4           WHEREFORE, Plaintiff prays for relief and judgment, as follows:
5                  a) Determining that this action is a proper class action;
6                  b) Designating Plaintiff as a class representative under Federal Rule of
7                     Civil Procedure 23;
8                  c) Designating Plaintiff’s counsel as class counsel under Federal Rule
9                     of Civil Procedure 23;
10                 d) Adjudging and declaring that Defendant violated 47 U.S.C. §
11                    227(b)(1)(A)(iii);
12                 e) Enjoining Defendant from continuing its violative behavior,
13                    including continuing to deliver text messages to Plaintiff’s cellular
14                    telephone number, and to the cellular telephone numbers of the
15                    members of the class, without prior express written consent;
16                 f) Awarding Plaintiff and the members of the class damages under 47
17                    U.S.C. § 227(b)(3)(B) in the amount of $500.00 per each unlawful
18                    text message to Plaintiff, and each class member;
19                 g) Awarding Plaintiff and the members of the class treble damages
20                    under 47 U.S.C. § 227(b)(3)(C);
21                 h) Awarding Plaintiff and the class reasonable attorneys’ fees, costs,
22                    and expenses under Rule 23 of the Federal Rules of Civil Procedure;
23                 i) Awarding Plaintiff and the members of the class any pre-judgment
24                    and post-judgment interest as may be allowed under the law; and
25                 j) Awarding such other and further relief as the Court may deem just
26                    and proper.
27                                         TRIAL BY JURY
28

       CLASS ACTION COMPLAINT                                                       PAGE 17
     Case 3:20-cv-01819-DMS-WVG Document 1 Filed 09/15/20 PageID.18 Page 18 of 18



1      89.   Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by
2            jury of any and all triable issues.
3
4                                                          Respectfully submitted,
5      Date: September 8, 2020                      KAZEROUNI LAW GROUP, APC
6
7                                                   By: s/ Yana A. Hart
                                                          Yana A. Hart, Esq.
8
                                                          Attorneys for Plaintiff
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

       CLASS ACTION COMPLAINT                                                        PAGE 18
